UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
RAYMOND EHRMAN,                     )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                Civil Action No. 12-1456 (ESH)
                                    )
UNITED STATES, et al.,              )
                                    )
                  Defendants.       )
____________________________________)


                                 MEMORANDUM OPINION

        Plaintiff Raymond Ehrman has filed a “Complaint for Judicial Notice of Criminal Case

12-40040 and Civil No. 11-4170, Both Cases in United States District Court for South Dakota,”

against the “United States of America,” the “United States (all 8 of them),” the “Department of

the Treasury – Internal Revenue Service (with all its Altern Egoists),” the “United States District

Court for South Dakota,” the “United States House of Representatives,” the “United States

Senate,” the “Supreme Court,” and the “Library of Congress – Congressional Research

Services.” (Am. Compl. at 1-3). According to the complaint, plaintiff seeks relief under the

“First Amendment Right to Petition for Redress of Grievances.” (Am. Compl. at 3.) More

specifically, plaintiff appears to be seeking some type of review in this Court of the two actions

in South Dakota that he references in the title of his complaint. (Am. Compl. at 6 (“This

MATTER is a petition and complaint for a redress of grievances before an unbiased Jury,

because the United States District Court in Sioux Falls, South Dakota, fails to uphold a court of

Justice and Law . . . .”)

        The criminal case plaintiff references charges him with conspiracy to defraud the United
States in connection with his two co-defendants’ failure to pay income taxes. See United States

v. Jerome Adrian, Crim No. 12-40040 (D.S.D.). The complaint plaintiff filed here seeks to halt

that prosecution, claiming that it is based on an invalid search warrant, an illegal seizure of

property, an invalid arrest warrant, a flawed indictment, and other similar claims. As for the

civil case, which is an action to reduce to judgment federal income taxes assessments against the

Kuyper Family Living Trust and Vision Unlimited, plaintiff is named as a defendant in that

action in his “purported capacity” as a Trustee of Vision Unlimited. See United States of

America v. Duane L. Kuyper, et al., No. 4:11-cv-04170 (D.S.D.). The complaint plaintiff filed in

this Court does not obviously include any claims that are related to this action.

       A district court may dismiss a complaint sua sponte prior to service on the defendants,

pursuant to Federal Rule of Civil Procedure 12(h)(3), when it is evident that the court lacks

subject-matter jurisdiction. See Evans v. Suter, No. 09-5242, 2010 WL 1632902 (D.C. Cir. Apr.

2, 2010) (citing Hurt v. U.S. Court of Appeals for the D.C. Cir., No. 07-5019, 2008 WL 441786

(D.C. Cir. Jan. 24, 2008); Scholastic Entertainment, Inc. v. Fox Entertainment Group, Inc., 326

F.3d 982, 985 (9th Cir. 2003); Zernial v. United States, 714 F.2d 431, 433-34 (5th Cir. 1983)).

That is the case here. Essentially, plaintiff asks this Court to interfere in ongoing judicial

proceedings in another district court. But the First Amendment right to petition for redress of

grievances, the only legal authority cited by plaintiff, does not provide jurisdiction over such

claims. The criminal case against plaintiff in South Dakota is ongoing, and that is the proper

forum within which he can seek relief from prosecution based on the claims he identifies in his

complaint. Similarly, any challenges plaintiff might wish to make to the ongoing civil matter

should be raised in the district court with jurisdiction over the underlying matter. Although


                                                  2
mindful that complaints filed by pro se litigants are held to less stringent standards than those

applied to formal pleadings drafted by lawyers, see Haines v. Kerner, 404 U.S. 519 (1972),

Brown v. District of Columbia, 514 F.3d 1279, 1283 (D.C. Cir. 2008), the Court clearly lacks the

power to grant the relief plaintiff seeks.

       Accordingly, the Court will dismiss this case sua sponte pursuant to Rule 12(h)(3) of the

Federal Rules of Civil Procedure for lack of subject matter jurisdiction. An Order consistent

with this Memorandum Opinion will be issued separately.



                                                           /s/
                                              ELLEN SEGAL HUVELLE
                                              United States District Judge

DATE: September 26, 2012




                                                 3